JULIA SMITH GIBBONS, Circuit Judge,
dissenting.
Because I do not think the insurance policy clause in question is ambiguous, I respectfully dissent.
As the district court notes, this case “turns on whether Exclusion J.2 is ambiguous.” Maxum Indem. Co. v. Drive W. Ins. Servs., Inc., No. 1:13-cv-191, 2015 WL 457025, at *3 (S.D.Ohio Feb. 3, 2015). Under both California and Ohio law, contract terms are ambiguous when subject to two or more reasonable interpretations. Savedoff v. Access Grp., Inc., 524 F.3d 754, 763 (6th Cir.2008) (citing Covington v. Lucia, 151 Ohio App.3d 409, 784 N.E.2d 186, 190 (2003)); Meridian Leasing, Inc. v. Associated Aviation Underwriters, Inc., 409 F.3d 342, 346 (6th Cir.2005) (citing Safeco Ins. Co. of Am. v. Robert S., 26 Cal.4th 758, 110 Cal.Rptr.2d 844, 28 P.3d 889, 893 (2001)). I agree with the district court that National Condo & Apartment Insurance Group’s (NCAIG) reading of the exclusion clause is “strained” and therefore unreasonable. Maxum Indem. Co., 2015 WL 457025, at *3.
Exclusion J, in full, provides:
This insurance does not apply to:
J. Any “claim” arising out of or resulting from any “wrongful act” or “personal/advertising injury”,
(1) Disclosed in your application of insurance or any accompanying documents provided to us; or
(2) You had knowledge of or information related to, prior to the first inception date of the continuous claims-made coverage with us, and which may result in a “claim”.
NCAIG’s version of the exclusion essentially reads:
This insurance does not apply to:
J. Any “claim” ... (2) You had knowledge of or information related to ... and which may result in a “claim”.
Instead of reading “knowledge of or information related to” as modifying “claim,” as NCAIG advocates, it makes considerably more sense for clause (2) to refer to “wrongful act” or “personal/advertising injury.”
*608In my opinion, NCAIG’s contrary interpretation is unreasonable, and I would affirm the district court’s grant of summary judgment, because “[t]he claims Defendants seek to assert arise from Ward’s wrongful acts of which Mulberry had related information prior to the insured time-period.” Maxum Indem. Co., 2015 WL 457025, at *3.